DETAILED CORRESPONDENCE
Status of Claims
This Office Action is in response to the claims filed with RCE on 10/27/2020.
Claims 1-24, 26, 29-30, 33-34, 36-38, 40, 44-46, 49-51, 54, 56-57, 60 and 64-67 have previously been canceled.
Claims 25, 27-28, 31-32, 35, 39, 41-43, 47-48, 52-53, 55, 58-59, 61-63 and 68-69 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Response to Arguments
With respect to the rejection of claims under 35 U.S.C. 112 (pre-AIA ) first paragraph, Applicant is of the opinion that the claimed invention is described with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention while acknowledging that the written description requirement is not that but that the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention in accordance with MPEP §2163. 
Examiner fully considers Applicant’s position and agree that the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention in accordance with MPEP §2163, but respectfully disagree that the Applicant’s disclosure provide proper description of the claimed invention in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention in accordance with MPEP §2163.

With respect to the rejected of claims under pre-AIA  35 U.S.C. 103(a), Applicant is of the opinion that the Office continues to cite the same references Fernandes, Paltenghe, and Vesikivi and continues to allege that the combination of the aforementioned references teaches the claimed features of the disclosure since none of Fernandes, Paltenghe, and Vesikivi, alone or in any proper combination, disclose, teach, or suggest the amended features claim 25.
Examiner fully considers Applicant’s opinion, but respectfully disagree and considers the argument moot as the claims have been amended and the prior arts used to reject the instant claims have changed.  However, Fernandes discloses,
“An FDA application of the present invention that manages financial data and purchase transactions resides on PTDs 30, 40 and 50. Graphical user interfaces of the FDA application are displayed on display screens in PTDs 30 and 40 to guide a user through financial transactions. ViVOwallet™ is a commercial embodiment of an FDA application of the present invention.
The graphic interface includes links to default card 112, the portfolio screen 114, the options screen 116, the preferred view card 118, and the all cards screen 119. The all cards screen image can include Soft-Cards 122 installed on the PTD. Device button sequencing can be used to access all cards 124 in a manner typical to PTD. The physical sequencing of application data is typically controlled by the PTD manufacturer and the card issuer/banks maintain the icons and trade names.
In steps 215, the FDA application allows a user to select a credit, debit, prepay, or other type of credit card with an associated PIN, or a global PIN for all cards. These cards are soft-cards in that data residing locally or remotely allows a user access to some type of account, much the same as a conventional credit, ATM, or debit card. The soft-card data is securely maintained by the FDA application or remotely on server 60. The user can then make a transaction such as buying merchandise from a merchant. The FDA application reviews the transaction and the card status. The FDA application can then synchronize the user's device with the merchant device (e.g., adapter 35), another user's device, or other remote device (e.g., server 60) and begins a peer-to-peer transaction.
A user can also select the pay-and-go feature 220, or the single-step feature 230, for mutual authentication of the user's PTD and a merchant's adapter 35. In each mode, the user's device and the merchant's device are authenticated for security purposes, although the pay-and-go feature allows the user to set a pre-defined transaction limit that can be effected without a security PIN. In the single step mode 230, the user can receive loyalty data such as coupons or discounts. Server 60 can act as a intermediary between the user's device and the merchant’s device.
Mutually authenticated devices initiate security encryption procedures and generate encryption codes and exchange cipher keys. Once mutual authentication protocols are confirmed, the FDA application transmits user-specific data to adapter 35 at step 1440. Adapter 35 confirms the card data is valid at step 1445, for example, via cyclic redundancy check (CRC), linear redundancy check (LRC), or similar method of data integrity verification. If adapter 35 is unable to confirm the validity of the card data within a specified number of attempts, an error message is transmitted to the FDA application at step 1447, and the transaction process is terminated.
If adapter 35 determines that a response is received at decisional step 1465, adapter 35 performs mutual device authentication and challenge protocols at step 1470. If the device authentication is validated at decisional step 1471, adapter 35 generates encryption codes and exchanges security routines, certificates, and/or keys with the PTD at step 1480, and then waits for the transaction start code at step 1485. If a response is not received before time-out, the adapter routine returns to step 1417.
If a response is received before time-out, adapter 35 waits for an FDA application start sequence at step 1420. When the start sequence is received from the PTD at step 1425, adapter 35 and the FDA application check to see if the devices are mutually authenticated within a specified period of time at step 1430.
As another example, a merchant sets a preference 1507 to use any card for purchases or transactions of any amount. A buyer has set preferences 1508 that define specific dollar amount limits for transactions conducted using each of the buyer's soft cards. The negotiated preference 1509 implements both the buyer and the merchant preferences by automatically selecting a soft card after the user inputs an amount of the transaction. The selected soft card has a user set transaction limit that is greater than or equal to the transaction amount. If none of the user's soft cards have a large enough transaction limit, the user is prompted to select a soft card and to waive its transaction limit. Otherwise, the transaction is terminated.” (In at least Pars. 41, 80-83, 136-139, 156)
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicant’s Specification, Fernandes discloses “a transmitter circuit; a receiver circuit; a button; at least one processor; and at least one memory device, wherein the at least one application, when executed by the at least one processor, causes the mobile communication apparatus to: in response to an input to the button, determine whether a message including the reader key is received from the RF reader during the predetermined time interval, determining, by the at least one processor, whether a message including a reader key associated application for facilitating the financial transaction from the radio frequency (RF) reader; if (when) the message is received during the predetermined time interval: executing, by the at least one processor of the mobile communication device, the wallet application.”
On the other hand, Paltenghe disclose,
“A hybrid approach, and that preferred in accordance with the system of the invention, is to put some data and applications on a physical device and some on a server. A smart card is ideally suited for this type of application since it makes the most sense to put the security and access functions on the card, and to put the volume of data and applications on the server. Further, those transactions that would be too expensive to have on-line, such as small amounts of electronic cash transactions, also makes sense to have on such a smart-card. Thus, as shown in FIG. 3, the electronic wallet 271 in one embodiment is made up of an e-cash applications container 273, an electronic cash application manager 275, a use or authentication module 277, a key to application manager 281, a key ring applications container 283, and external applications interoperability API (applications program interface) 279, and a user application organizer and manager 285.
The e-cash applications container 273, as the name implies, is storage for e-cash applications. In order to gain critical mass, more than one type of e-cash is supported. The storage in container 273 is sufficiently generic to only record each of its members as being some form of e-cash and the actual “object” in the container 273 is a “connector” to the real e-cash application. The programming provides that the e-cash application can be located and started. The e-cash manager 275 is software that provides how to add e-cash applications and use them in a generic manner. The user authentication module 277 can be replaceable to allow for growth in the security and authentication technologies. Prior to implementation of smart cards, it could be software that asks for an account number and personal identification number, but with current technology, it can be implemented using the card and a server, using authentication technology implemented today. For future purposes, alternative security and authentication technologies might use biometrics, etc.” (In at least Pars. 62-63)
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicant’s Specification, Paltenghe disclose commerce-specific application in a wallet application (Figs. 3; Pars. 60, 62-64).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Fernandes nor Paltenghe explicitly disclose device having stored therein a reader key associated with the at least one commerce-specific application, selecting, by the at least one processor of the mobile communication device, for communication with the RF reader the at least one commerce-specific application based on the reader key; establishing, by the at least one processor of the mobile communication device, communication between the RF reader and the at least one commerce-specific application associated with the reader key.  Staib disclose,
“The determination of which particular payment system is in use can be done automatically by the mobile application 2 and the merchant application 39. Specifically, the merchant application 39 transmits an ‘application id’ to the mobile device 10 through the merchant communicator 12, which is received by the NFC module 16. The mobile application 2 (global application which is a part of the mobile application) looks up the ‘application id’ within a list of the applications stored within the mobile device 10. The application id is stored the mobile device when the mobile application 2 is installed. Each ‘application id’ is unique and registered in the global application portion of the mobile application 2. When a match is found, the mobile application sets the mobile device in an emulation mode to emulate the transmission standard and data exchange format required by the payment system in use.” (In at least Par. 53)
Therefore, given the broadest reasonable interpretations of the claims in light of the Applicant’s Specification, Staib disclose device having stored therein a reader key (application ID) associated with the at least one commerce-specific application, selecting, by the at least one processor of the mobile communication device, for communication with the RF reader the at least one commerce-specific application based on the reader key; establishing, by the at least one processor of the mobile communication device, communication between the RF reader and the at least one commerce-specific application associated with the reader key (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device and exchange of keys during device authentication with card reader before executing of the wallet application (Pars. 89, 134-137) of Fernandes in view of device having stored therein a reader key (application ID) associated with the at least one commerce-specific application, selecting, by the at least one processor of the mobile communication device, for communication with the RF reader the at least one commerce-specific application based on the reader key; establishing, by the at least one processor of the mobile communication device, communication between the RF reader and the at least one commerce-specific application associated with the reader key (Figs. 1-2; Pars. 38, 43, 51-53) of Staib in order to automatically initiate the payment application of the user device and present a specific method of payment with user device authentication during interrogation with RF reader Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes, Paltenghe nor Staib specifically disclose mobile communication apparatus activate the transmitter circuit and the receiver circuit for a predetermined time interval; determine whether a message is received from the RF reader during the predetermined time interval; if the message is received during the predetermined time interval: establish communication and if the message is not received during the predetermined time interval, disable the transmitter circuit and the receiver circuit.  Greiger disclose,
“With reference to FIG. 1, a suitable operating environment for the principles of the invention includes a general purpose computing device in the form of a wireless device 100. Although the wireless device 100 has the appearance of a laptop computer, a wide-variety of devices are now capable of communicating over a wireless network and may benefit by employing the principles of the present invention. For example, tablet PCs, Personal Digital Assistants (PDAs), telephones and other wireless devices are now available. In addition, other wireless device forms may be developed in the future. The principles of the present invention are not limited to the particular form of the wireless device, whether already developed or whether it is yet to be developed.
The wireless device 100 then prepares the transmitter/receiver circuit to receive a response to the message at about the identified time (act 406). For example, referring to FIG. 5, the power is increased at the beginning of the reception time labeled Rx. Now the transmitter/receiver circuit is prepared to receive a response to the message. Note in FIG. 5 that by turning the power low (or off) during the time between the transmission and the estimated identified time, power is conserved as compared to keeping the receiver prepared to receive at all times after transmission. Particularly, the energy represented by the dotted rectangle is conserved.
The receive may remain on, but better energy conservation may be obtained by turning the transmitter/receiver off at some point. The turn off time may be a predetermined time or may also be determined based on round trip performance statistics. For instance, the step 402 may include a corresponding act of identifying a time that a response to the message would most likely be delivery before based on previous statistical monitoring of round trip times of the wireless network (act 405). In that case, the transmitter/receiver circuit would remain prepared to receive during the window between the two identified times. For example, in FIGS. 3A, 3B and 3C, the identified time that a response to the message would most likely be received before is represented by time 303A, 303B and 303C, respectively. The transmitter/receiver circuit would then once again return to a reduced-power mode (act 407). Alternatively, the transmitter/receiver circuit may be turned off once it detects that a response is received even if the identified times 303 has not yet been reached.” (In at least Pars. 21, 40-41)
Greiger disclose mobile communication apparatus activate the transmitter circuit and the receiver circuit for a predetermined time interval (Figs. 3A-5; Pars. 35, 37-41); determine whether a message is received from the RF reader during the predetermined time interval; and if the message is not received during the predetermined time interval, if the message is received Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Examiner Comments
Claim 32 recites “to obtain,” claim 53 recite “to authorize,” claim 55 recite “for transmission,” which are all intended use/functional language and do not have patentable weight as each describes the intended use RF reader and reader key respectively.   (See MPEP 2103 I C, 2114 IV).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The disclosure of the prior-filed applications, Application Nos. 14/187,693 and 11/040,847, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 14/187,693 and 11/040,847 at least do not disclose “A mobile communication apparatus integrated with a radio frequency identification (RFID) chip that executes at least one commerce-specific application registered with in a wallet application… wherein the at least one commerce-specific application, when executed by the at least one processor, causes the mobile communication apparatus to: activate the transmitter circuit and the receiver circuit for a predetermined time interval in response to an input to the button, determine whether a message including the reader key is received from the RF reader during the predetermined time interval. if the message is received during the predetermined time interval: execute the wallet application in response to the receipt of the reader key, select for communication with the RF reader the at least one commerce-specific application based on the reader key, and establish communication between the RF reader and the at least one commerce-specific application, and if the message is not received during the predetermined time interval, disable the transmitter circuit and the receiver circuit.” (In Claim 25 as similarly in Claim 48), “transmitting, by the at least one processor of the mobile communication device using the transmitter circuit, the executed credential-specific extension from the at least one commerce-specific application to the RF reader.” (Claim 55)
The disclosure of the prior-filed application, Application Nos. 14/187,693 and 11/040,847, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Therefore, as the present application is a CON of the prior-filed applications, Nos. 14/187,693 and 11/040,847, claims 25, 48 and 55 are not supported by the disclosure of those applications and claims 25, 27-28, 31-32, 35, 39, 41-43, 47-48, 52-53, 55, 58-59, 61-63 and 68-69 of the present application do not receive priority to the filing dates of Application Nos. 14/187,693 and 11/040,847.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 27-28, 31-32, 35, 39, 41-43, 47-48, 52-53, 55, 58-59, 61-63 and 68-69 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites “A mobile communication apparatus integrated with a radio frequency identification (RFID) chip that executes at least one commerce-specific application registered with in a wallet application… wherein the at least one commerce-specific application, when executed by the at least one processor, causes the mobile communication apparatus to: activate the transmitter circuit and the receiver circuit for a predetermined time interval in response to an input to the button, determine whether a message including the reader key is received from the RF reader during the predetermined time interval. if the message is received during the predetermined time interval: execute the wallet application in response to the receipt of the reader key, select for communication with the RF reader the at least one commerce-specific application based on the reader key, and establish communication between the RF reader and the at least one commerce-specific application, and if the message is not received during the predetermined time interval, disable the transmitter circuit and the receiver circuit.”  Although the Applicant’s Specification discloses,
“One embodiment of this invention involves the incorporation of a single button embedded on the wireless device that can be used to activate the wallet application and to control the transmission of information to an external device via RFID (or some other short-range communication mechanism). A credential with a “reader key” and the PIN-option turned off could be read from a wireless device in someone's pocket by a fraudster carrying a reader that comes in close proximity to the device. As such, the existence of a button in an RFID-enabled wireless device that controls activation of the wallet application and transmission of credentials via RF could eliminate a similar fraud risk. Under one design, when the “wallet button” is pressed and released, the wallet application launches the wallet application and enables communication via the RFID interface in the device; RF communication might be enabled for a period of 30 seconds during which time the device should be placed in proximity of the reader to allow for transmission of a credential that has a “reader key” and is approved for PIN-less transactions. In the event that the device is not placed in proximity of the reader during the 30 seconds, the application will disable RF communication and the application may shutdown or go into its normal dormant state. (The actual time that the RF communication is enabled by pressing the “wallet button” may be shorter or longer than 30 seconds.)” (PGPub, Par. 363).
The Applicant’s Specification is silent of the language and does not disclose that it is the commerce specific application that is in the wallet application that is executed by the one 
Claim 48 is also rejected based on the same rational as it recites similar language.
Claim 55 is also rejected based on the same rational as the Specification is silent of the claim language of transmitting, by the at least one processor of the mobile communication device using the transmitter circuit, the executed credential-specific extension from the at least one commerce-specific application to the RF reader.
Claims 27-28, 31-32, 35, 39, 41-43, 47, 52-53, 55, 58-59, 61-63 and 68-69 are also rejected as each depend on claims 25 and 48 respectively.
Claim 25 recites “activate the transmitter circuit and the receiver circuit for a predetermined time interval in response to an input to the button, determine whether a message including the reader key is received from the RF reader during the predetermined time interval. if the message is received during the predetermined time interval: execute the wallet application in response to the receipt of the reader key,… if the message is not received during the predetermined time interval, disable the transmitter circuit and the receiver circuit.”  Although the Applicant’s Specification discloses,
“One embodiment of this invention involves the incorporation of a single button embedded on the wireless device that can be used to activate the wallet application and to control the transmission of information to an external device via RFID (or some other short-range communication mechanism). A credential with a “reader key” and the PIN-option turned off could be read from a wireless device in someone's pocket by a fraudster carrying a reader that comes in close proximity to the device. As such, the existence of a button in an RFID-enabled wireless device that controls activation of the wallet application and transmission of credentials via RF could eliminate a similar fraud risk. Under one design, when the “wallet button” is pressed and released, the wallet application launches the wallet application and enables communication via the RFID interface in the device; RF communication might be enabled for a period of 30 seconds during which time the device should be placed in proximity of the reader to allow for transmission of a credential that has a “reader key” and is approved for PIN-less transactions. In the event that the device is not placed in proximity of the reader during the 30 seconds, the application will disable RF communication and the application may shutdown or go into its normal dormant state. (The actual time that the RF communication is enabled by pressing the “wallet button” may be shorter or longer than 30 seconds.)” (PGPub, Par. 363).
The Applicant’s Specification does not describe how the mobile communication apparatus is activate the transmitter circuit and the receiver circuit for a predetermined time interval in response to an input to the button, determine whether a message including the reader key is received from the RF reader during the predetermined time interval, if the message is received during the predetermined time interval: execute the wallet application in response to the receipt of the reader key and if the message is not received during the predetermined time interval, disable the transmitter circuit and the receiver circuit.  That is, the Applicant’s Specification does not describe how the apparatus performs the recited steps and does not provide an algorithm in sufficient detail to accomplish the recited steps.  Therefore, the Specification does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention the Spec. (See MPEP 2161.01)
Claim 48 is also rejected based on the same rational as it recites similar language.
Claims 27-28, 31-32, 35, 39, 41-43, 47, 52-53, 55, 58-59, 61-63 and 68-69 are also rejected as each depend on claims 25 and 48 respectively.
Claim 25 recites “select for communication with the RF reader the at least one commerce-specific application based on the reader key.”  Although the Applicant’s Specification discloses,
“The receipt of the key by the RFID chip in the wireless device may initiate the automatic launch of the wallet application resident on the device, and the transfer of the key to the application.” (PGPub, Par. 333).
The Applicant’s Specification does not describe how the mobile communication apparatus is selecting the commerce-specific application.  Therefore, the claim recites functional language but does not describe how the function is performed (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 47-48 are also rejected based on the same rational.
Claims 27-28, 31-32, 35, 39, 41-43, 47, 52-53, 55, 58-59, 61-63 and 68-69 are also rejected as each depend on claims 25 and 48 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 53 recites “wherein the RF reader communicates the received credential with an authorization system to authorize a transaction.”  This is limitations directed to an RF Reader.  However, claim 25 from which claim 53 depend from is directed to a mobile communication apparatus.  It is unclear to one of ordinary skill if the claim is directed to a mobile communication apparatus or an RF reader.  Therefore, the scope of the claim is unclear.   (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27-28, 31-32, 35, 41, 43, 47-48, 52-53, 55, 61-63 and 68-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Staib et al. (US 2005/0222961), Paltenghe et al. (US 2002/0004783), in view of Greiger et al. (US 2004/0172566).
With respect to claims 25 and 48, Fernandes discloses a mobile communication apparatus integrated with a radio frequency identification (RFID) chip that executes at least one  application and a method of selecting a financial application, comprising:
a transmitter circuit (Fig. 13; Pars. 43, 47, 64-70, 89, 135, 139, 171, 181, 186, 205-207);
a receiver circuit (Figs. 4, 13, 16-18; Pars. 71-72, 84, 89, 122, 135-141, 147, 155, 181, 186);
a button (Figs. 1, 4-5; Pars. 80-82);
at least one processor; and at least one memory device, wherein the at least one application, when executed by the at least one processor, causes the mobile communication apparatus to (Figs. 4, 21; Pars. 66-67, 92, 95-96, 108-110, 128-129, 163, 193, 201):
in response to an input to the button (Figs. 1, 4-5; Pars. 79-83, 118-119, 133, 147, 156),
determine whether a message including the reader key is received from the RF reader during the predetermined time interval (Fig. 13; Pars. 134-139),
determining, by the at least one processor, whether a message including a reader key associated application for facilitating the financial transaction from the radio frequency (RF) reader (Figs. 4, 13, 16-18; Pars. 71-72, 84, 89, 122, 134-141, 147, 155, 181, 186);
if (when) the message is received during the predetermined time interval:
executing, by the at least one processor of the mobile communication device, the wallet application (Figs. 3, 7, 13; Pars. 41, 54, 58, 64, 66, 75, 88-89, 134-139, 147, 171-172),
Fernandes does not explicitly disclose commerce-specific application in a wallet application.  Paltenghe disclose commerce-specific application in a wallet application (Figs. 3; Pars. 60, 62-64).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Fernandes nor Paltenghe explicitly disclose device having stored therein a reader key associated with the at least one commerce-specific application, selecting, by the at least one processor of the mobile communication device, for communication with the RF reader the at least one commerce-specific application based on the reader key; establishing, by the at least one processor of the mobile communication device, communication between the RF reader and the at least one commerce-specific application associated with the reader key.  Staib disclose device having stored therein a reader key (application ID) associated with the at least one commerce-specific application, selecting, by the at least one processor of the mobile communication device, for communication with the RF reader the at least one commerce-specific application based on the reader key; establishing, by the at least one processor of the mobile communication device, communication between the RF reader and the at least one commerce-specific application associated with the reader key (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes, Paltenghe nor Staib specifically disclose mobile communication apparatus activate the transmitter circuit and the receiver circuit for a predetermined time interval; determine whether a message is received from the RF reader during the predetermined time interval; if the message is received during the predetermined time interval: establish communication and if the message is not received during the predetermined time interval, disable the transmitter circuit and the receiver circuit.  Greiger disclose mobile communication apparatus Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 27, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses where the mobile communication apparatus further include:
a RF interface including the receiver and the transmitter circuit communicating with at least the RF reader (Fig. 13; Pars. 43, 47, 64-70, 205-207);
a transceiver circuit communicatively connecting the mobile communication apparatus to a communications network (Figs. 3, 11; Pars. 6, 47-48, 71, 189-190, 192); and
a memory storing at least one of credentials, and the at least one application, wherein the memory is configured to store instructions that when executed by the processor, cause the processor to (Figs. 4, 21; Pars. 66-67, 92, 95-96, 108-110, 128-129, 163, 193, 201):
control the operations of the mobile communication apparatus, including the operation of the memory, the RF interface, and the transceiver circuit, and executes the at least one commerce-specific application stored in the memory (Figs. 1, 4; Pars. 37, 39, 41, 64-66, 89, 134-141, 163).
Fernandes nor Paltenghe explicitly disclose a memory storing the reader key, and the at least one commerce-specific application.  Staib disclose a memory storing the reader key, and the at least one commerce-specific application (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device and exchange of keys during device authentication with card reader Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 28, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the processor further performs controlling to receive a credential by using the at least one commerce-specific application via the communications network (Fig. 3, 7, 12-13; Pars. 54, 58, 66, 75, 82-83, 88-89, 92, 95-96, 117-130, 134-139, 147, 171-172).
With respect to claims 31, 32 and 52, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes further comprising:
receiving, by the at least one processor of the mobile communication device using the receiving circuit, a credential associated with the received reader key via a communications network (Figs. 3, 6, 7, 12; Pars. 82-83, 95-96, 116-130), and
wherein the at least one application receives a credential associated with the reader key via the communications network (Figs. 3, 6, 7, 12; Pars. 82-83, 95-96, 116-130), and
transmitting, by the at least one processor of the mobile communication device using the receiving circuit, the received credential from the mobile communication device to the RF reader (to obtain authorization of a transaction) (Figs. 12-13, 15, 16, 17, 18, 19, 20; Par. 123-130, 134-141, 164-165, 170-171, 181, 186, 188).
Fernandes nor Paltenghe explicitly disclose reader key with the at least one commerce-specific application, routing the message with the reader key to the at least one commerce-specific application via the processor.  Staib disclose reader key with the at least one commerce-specific application, routing the message with the reader key to the at least one commerce-specific application via the processor (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device and exchange of keys during device authentication with card reader before executing of the wallet application (Pars. 89, 134-137) of Fernandes in view of reader key with the at least one commerce-specific application, routing the message with the reader key to the at least one commerce-specific application via the processor (Figs. 1-2; Pars. 38, 43, 51-53) of Staib in order to automatically initiate the payment application of the user device and present a specific method of payment with user device authentication during interrogation with RF reader at a merchant (Fernandes, Pars. 89, 135-141) and to locate and execute a specific application of a mobile device based on a identifying information of the merchant RF reader device (Staib, Pars. 38, 43, 51-53).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claims 35 and 55, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses transmitting, by the at least one processor of the mobile communication device using the transmitter circuit, the executed credential-specific extension from the at least one commerce-specific application to the RF reader (Figs. 12-13, 15, 16, 17, 18, 19, 20; Par. 123-130, 134-141, 164-165, 170-171, 181, 186, 188).
Fernandes nor Paltenghe explicitly disclose routing, by the at least one processor of the mobile communication device, the message with the reader key to the at least one commerce-specific application via the processor of the mobile communication device; and executing (launching), by the at least one processor of the mobile communication device, a credential-specific extension associated with the reader key for transmission from the apparatus to the RF reader.  Staib disclose routing, by the at least one processor of the mobile communication device, the message with the reader key to the at least one commerce-specific application via the processor of the mobile communication device; and executing (launching), by the at least one processor of the mobile communication device, a credential-specific extension associated with the reader key for transmission from the apparatus to the RF reader (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device and exchange of keys during device authentication with card reader before executing of the wallet application (Pars. 89, 134-137) of Fernandes in view of routing, by the at least one processor of the mobile communication device, the message with the reader key to the at least one commerce-specific application via the processor of the mobile communication device; and executing (launching), by the at least one Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 41, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the key is associated with a plurality of issuers’ credentials and associated with the at least one commerce-specific application the respective applications (Fig. 21; Pars. 95-97, 103, 108, 201-209).
Neither Fernandes nor Paltenghe specifically disclose reader key.  Vesikivi disclose reader key (Figs. 2, 6-8; Pars. 15, 21, 43-44, 46, 51-53, 57-59, 63, 65-66).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the specific codes that is appended to each transaction data field to consolidate transactions, loyalty programs, merchant coupons, gift certificates and other financial instruments (Par. 103) of Fernandes, Paltenghe in view of selection of an application among the plurality of applications having a matching identification key (Fig. 6; Pars. 51-53) of Vesikivi in order to automatically initiate the payment Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Fernandes nor Paltenghe explicitly disclose reader key.  Staib disclose reader key (application ID) (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device and exchange of keys during device authentication with card reader before executing of the wallet application (Pars. 89, 134-137) of Fernandes in view of device having stored therein a reader key (application ID) (Figs. 1-2; Pars. 38, 43, 51-53) of Staib in order to automatically initiate the payment application of the user device and present a specific method of payment with user device authentication during interrogation with RF reader at a merchant (Fernandes, Pars. 89, 135-141) and to locate and execute a specific application of a mobile device based on a identifying information of the merchant RF reader device (Staib, Pars. 38, 43, 51-53).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
With respect to claims 43 and 63, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses organizing and displaying, by the at least one processor of the mobile communication device, applications and associated credentials into one or more categories in a user interface of the mobile communication device that is output to a display device (Fig. 5; Pars. 79-80).
With respect to claim 47, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the receipt of the reader key by the processor automatically launches an associated application (Figs. 13; Pars. 89, 134-141).
With respect to claim 53, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the RF reader communicate the received credential with an authorization system to authorize a transaction (Fig. 15, 16, 17, 18, 19, 20, 21; Pars. 164-165, 170-171, 181, 186, 188).
With respect to claim 61, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses further comprising: associating, by the at least one processor of the mobile communication device, a matching key with a plurality of issuers’ credentials that are associated with the respective applications. (Figs. 6, 11-15, 21; Pars. 95-97, 103, 108, 123, 141-168, 201-209). 
Fernandes nor Paltenghe explicitly disclose reader key.  Staib disclose reader key (application ID) (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user device and exchange of keys during device authentication with card reader before executing of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 62, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses further comprising:
storing credentials for which there are one or more keys in a memory of the mobile communication device (Figs. 7, 12, 21; Pars. 66-67, 92, 95-96, 108-110, 128-129, 163, 193, 201-206); and 
associating the stored credentials with at least one of payment cards, loyalty cards, membership cards, access cards, tickets, passes, coupons, certificates, identification cards, or personal information. (Figs. 7, 12; Pars. 66-67, 83, 92, 95-96, 103, 108-110, 128-129, 149, 159, 163, 165, 193, 201-206).
Fernandes nor Paltenghe explicitly disclose reader key.  Staib disclose reader key (application ID) (Figs. 1-2; Pars. 38, 43, 51-53).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the automatic polling of the FDA application that is within the user Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 68, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the RF reader is configured to communicate the retrieved credential with a point of sale system to authorize the transaction (Figs. 13, 15; Pars. 116, 140, 160, 163-165).
With respect to claim 69, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Greiger discloses wherein the at least one processor further performs the step of transmitting, using the RFID chip, the message that includes the reader key to the RF interface of the mobile communication apparatus when the mobile communication apparatus is placed within a predetermined distance from the RF reader (Figs. 1-2; Pars. 38, 41-43, 51-53, 78).

Claims 39 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Staib et al. (US 2005/0222961), Paltenghe et al. (US 2002/0004783), Greiger et al. (US 2004/0172566), Koh et al. (US 2001/0016800), in view of Lundblade et al. (US 2006/0095957).
With respect to claims 39 and 59, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses transmit to the RF reader (Fig. 13; Par. 135-141).
Fernandes, Paltenghe, Staib nor Greiger specifically disclose wherein the mobile communication apparatus further configured to receive and process a plurality of reader keys, in response to the received reader keys.  Koh disclose apparatus receives and processes a plurality of identification keys, in response to the received identification keys (Par. 48).  Therefore, it would have been obvious for a person of ordinary skill in the art to modify the specific codes that is appended to each transaction data field to consolidate transactions, loyalty programs, merchant coupons, gift certificates and other financial instruments (Par. 103) of Fernandes, Paltenghe, Staib, Greiger in view of plurality of identification keys (Figs. 2, 16; Pars. 72-73, 110) of Koh in order to apply all loyalty membership benefits toward the purchase at the time of a transaction while using other credentials that is not related to loyalty membership (Fernandes, 149, 159).
Neither Fernandes, Paltenghe, Staib, Greiger nor Koh specifically disclose a plurality of associated credentials.  Lundblade disclose a plurality of associated credentials (Fig. 3, 7, 10, 12; Pars. 81, 84, 88).  Therefore, it would have been obvious for a person of ordinary skill in the art to modify the specific codes that is appended to each transaction data field to consolidate transactions, loyalty programs, merchant coupons, gift certificates and other financial instruments (Pars. 103, 149) of Fernandes, Paltenghe, Staib, Greiger, Kohn in view of  .

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Staib et al. (US 2005/0222961), Paltenghe et al. (US 2002/0004783), Greiger et al. (US 2004/0172566) in view of Wolf (US 2005/0090226).
With respect to claim 42, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the mobile communication apparatus further includes:
a memory storing credentials for which there are one or more keys, and wherein the stored credentials are at least one of payment cards, loyalty cards, membership cards, access cards, tickets, passes, coupons, certificates, identification cards, or personal information (Figs. 7, 12, 21; Pars. 66-67, 92, 95-96, 108-110, 128-129, 163, 193, 201-206).
Neither Fernandes, Paltenghe, Staib nor Greiger explicitly disclose a memory that stores one or more reader keys.  Wolf explicitly disclose a memory that stores one or more identification keys (Figs. 1, 3; Pars. 18, 20, 24).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the codes (Pars. 66, 77, 96, 136, 203) of Fernandes, Paltenghe, Staib, Greiger in view of a memory that stores one or more identification keys (Figs. 1, 3; Pars. 18, 20, 24) of Wolf in order to automatically initiate the payment application of the user device and present a specific method of payment/account during interrogation with a reader at a merchant to Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Staib et al. (US 2005/0222961), Paltenghe et al. (US 2002/0004783), Greiger et al. (US 2004/0172566) in view of Sakamoto et al. (US 2005/0093698).
With respect to claim 58 is, Fernandes, Paltenghe nor Staib in view of Greiger discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the RF reader further configured to transmit one or more messages between the RF reader and the mobile communication apparatus (Figs. 13, 16-18; Pars. 71-72, 84, 122, 135-141, 147, 181, 186).
Neither Fernandes, Paltenghe, Staib nor Greiger specifically disclose RF reader store and transmits a plurality of reader keys in one or more messages.  Sakamoto disclose store a plurality of reader keys (Fig. 1-3, 12, 15, 16, 20; Pars. 68-73, 85-92, 108-110, 129).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the specific codes that is appended to each transaction data field to consolidate transactions, loyalty programs, merchant coupons, gift certificates and other financial instruments (Par. 103) of Fernandes, Paltenghe, Staib, Greiger in view of plurality of identification keys (Fig. 2, 3, 12, 15, 16, 20; Pars. 72-73, 85-92, 108-110, Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Potonniee et al. (US 2004/0178261); providing communication of reader keys with user device associated with application in the user device. (Figs. 2-5; Par. 53).
PGPub Vesikivi et al. (US 2006/0071778); providing user device storing reader key, a processor receive the reader key from the receiver, execute the application in response to the receipt of the reader key (Figs. 2, 4-8; Pars. 15, 19, 21, 43-44, 46, 50-55, 57-59, 61-63, 65-66).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685    

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685